DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-13, 15, 17-20 and 22-34 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 13-15, filed 07/14/2022, with respect to Claims 1-6, 8-13, 15, 17-20 and 22-34 with respective to “transmitting the beam failure recovery request a second time using a random access channel (RACH) procedure after transmitting the beam failure recovery request the first time using the procedure for transmitting the beam failure recovery request via the PCell or via the one or more SCells, wherein the beam failure recovery request is transmitted using the RACH procedure based at least in part on the procedure for transmitting the beam failure recovery request via the PCell or via the one or more SCells failing a threshold number of times” have been fully considered and are persuasive. The rejections of claims 1-6, 8-13, 15, 17-20 and 22-34 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-13, 15, 17-20 and 22-34 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Chen et al. (US 2019/0166539 A1), which directed to a method and apparatus are disclosed from the perspective of a UE (User Equipment). In one embodiment, the method includes triggering a beam recovery procedure. The method further includes using a first resource on a PUCCH (Physical Uplink Control Channel) channel to transmit a beam failure recovery request to a network. The method also includes receiving a response for the first beam failure recovery request, wherein the response is received within a first measurement gap;
Shi et al. (US 2022/0140884 A1), which direct to a wireless communication method, a terminal device and a network device. The method includes canceling or suspending, by a terminal device, an operation of Beam Failure Recovery (BFR) corresponding to a first secondary cell in response to deactivation of the first secondary cell; 
Davydov et al. (CN111918324A), which direct to device of user equipment (UE), the UE is configured to operate by a plurality of component carriers (CC) comprising a main cell (PCell) and a plurality of auxiliary cells (SCell). The apparatus includes a radio frequency (RF) interface and one or more processors coupled to the RF interface. One or more processors are configured to: performing beam fault detection to a plurality of SCell to detect one or more SCell beam fault events in a plurality of SCell; and in response to detecting the beam fault event on one or more SCell, sending the information about the beam fault event and the fault CC index to the gNB through the RF interface, initiating transmission of beam fault recovery request (BFRQ).
None of these references, take alone or in combination, teaches the claims as, “transmitting the beam failure recovery request a second time using a random access channel (RACH) procedure after transmitting the beam failure recovery request the first time using the procedure for transmitting the beam failure recovery request via the PCell or via the one or more SCells, wherein the beam failure recovery request is transmitted using the RACH procedure based at least in part on the procedure for transmitting the beam failure recovery request via the PCell or via the one or more SCells failing a threshold number of times” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


August 12, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478